Case 16-24213-CMB        Doc 95     Filed 12/21/20 Entered 12/21/20 17:11:47           Desc Main
                                   Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
   In re:                                 )
                                          ) Bankruptcy No. 16-24213 CMB
   Kevin R. Schade                        )
                                          )
                            Debtor (s)    )
                                          ) Chapter 13
   Kevin R. Schade                        )
                                          )
                            Movant(s)     )
          v.                              ) Document No.
                                          )
   Ronda Winnecour, Trustee               )
                                          )
                            Respondent(s) )



                            MOTION TO APPROVE FINANCING


            COMES NOW, Kevin R. Schade, by and through their attorneys, Scott R.

   Lowden, Esquire, and Nicotero & Lowden Legal Services, and request to incur debt, as

   follows:

            1. Debtor(s) filed a voluntary petition for relief under chapter 13 of Title 11 of

   the United States Code on November 11, 2016.

            2.     The Debtor(s), have been offered financing by Welcome Home Finance

   for the purpose of purchasing a residence at 160 Charles Drive, N. Huntingdon, PA

   15642.

            3.     The Debtor(s) wish to enter into a financing agreement for a total amount

   of $279,838.00. The loan rate will be 3.25% APR for a term of 30 years, to be secured

   by the real estate.     The proposed Estimated Loan Settlement Sheet along with the

   “Standard Agreement for the Sale of Real Estate” is attached as Exhibit “A”.
Case 16-24213-CMB         Doc 95    Filed 12/21/20 Entered 12/21/20 17:11:47           Desc Main
                                   Document      Page 2 of 2



          4.        The Debtors will be responsible for payment of the loan obligation outside

   of the Chapter 13 plan. The debtor's case is scheduled to complete in November 2021

   (month 60).

          5.        The debtors wish to enter into the agreement to refinance the property at

   160 Charles Drive, North Huntingdon, PA 15642.



           WHEREFORE, the Debtors request an Order allowing the Debtor to incur post-

   petition debt.



   Date: December 21, 2020                               /s/ Scott R. Lowden
                                                         Attorney for Debtor(s)/Movant
                                                         Scott R. Lowden, Esq.
                                                         3948 Monroeville Blvd., Suite 2
                                                         Monroeville, PA 15146
                                                         PA. ID. NO. 72116
                                                         (412) 374-7161
                                                         niclowlgl@comcast.net
                                                         (412) 795-2223
